Citation Nr: 9908485	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing, 
right ear.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that denied service 
connection for defective hearing and tinnitus. The veteran 
submitted a notice of disagreement in February 1997, and the 
RO issued a statement of the case in March 1997.  The veteran 
submitted a substantive appeal in May 1997.  Pursuant to a 
rating decision of December 1998, the RO granted service 
connection for defective hearing of the left ear, and this 
issue has been removed from the appeal.


FINDINGS OF FACT

1.  Defective hearing of the right ear is the result, in 
part, of noise exposure in service.

2.  The veteran has not submitted competent (medical) 
evidence linking his current tinnitus, first shown long after 
service, to an incident of service.


CONCLUSIONS OF LAW

1.  Defective hearing of the right ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1998).

2. The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran served on active duty from September 1964 to 
September 1968.

Service department records show that the veteran was 
stationed aboard the U.S.S. Franklin D. Roosevelt (CVA-42) 
during active duty in the U.S. Navy and that he was awarded 
the Vietnam Service Medal, the Vietnam Campaign Medal, and 
the National Defense Service Medal.

The veteran asserts that he worked as a boilerman and as a 
mechanic aboard ship in engine rooms and boiler rooms without 
wearing any hearing protection, and that he was exposed 
routinely to loud and excessive noise.  His DD Form 214 is 
not in the claims folder.

A report of the veteran's enlistment examination in September 
1964 shows that he underwent audiometric testing, and that 
bilateral high frequency hearing loss was found.  The report 
of this testing for the right ear reveals pure tone 
thresholds, in decibels (with conversion from ASA to ISO 
standard), were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
-5
-5
-5
5
60
(ISO)
20
5
5
5
10
70

Service medical records show that the veteran was treated for 
wax build-up in May 1967 and that both ears were irrigated.  
It was noted that the right ear appeared normal and that the 
left ear was very red and infected, and that the veteran 
received treatment for bullous otitis of the left ear.

At the time of the veteran's medical examination for release 
from active duty in September 1968, service medical records 
reveal that hearing acuity on whispered voice testing was 
15/15 bilaterally.  Audiometric testing was not performed in 
conjunction with this examination.

Post-service medical records show that the veteran's ears 
were examined by a private physician in October 1992, and 
that the veteran reported being exposed to loud noise while 
working as a boilerman aboard ship in the Navy.   These 
records also show that the veteran reported additional jobs 
that he has held since active duty, and that he now wears 
hearing protection whenever working aboard ship.  These 
records show that the veteran underwent audiometric testing 
in October 1992.  The report of this testing for the right 
ear reveals pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
-
50







The examiner also reported some scar tissue of the veteran's 
right ear, and a high-frequency loss in the highest tones.  
It was the examiner's belief at the time that the veteran's 
hearing loss was related to a past history of otitis media 
with age progression.

Service department records from December 1995 show complaints 
of hearing loss and of constant ringing in both ears.  These 
records show that the veteran underwent audiometric testing 
which revealed mixed hearing loss in both ears.  

The veteran underwent a VA audiological evaluation in March 
1996.  Records show that the veteran underwent audiometric 
testing.  The report of this testing for the right ear 
reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
10
15
55







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted mild conductive hearing loss at 250 hertz 
and 1000 hertz, with precipitously sloping moderate to severe 
sensorineural hearing loss above 2000 hertz, and constant 
tinnitus as being present in both ears.

The veteran underwent a VA audiological evaluation in June 
1998 and an ear disease examination in July 1998.  Records 
show that the veteran reported a history of hearing loss, and 
reported that he had severe, bilateral ear infections with 
scarring of both ear drums in service.  Records also show 
that the veteran underwent audiometric testing.  The report 
of this testing for the right ear reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
70







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  
Testing at this time revealed a mild-sloping-to-severe 
hearing loss on the right with some conductive component, and 
that there was sensorineural hearing loss greatest at high 
frequencies with the roll off starting at 2000 Hertz.

The veteran underwent a VA ear disease examination in 
September 1998, and reported a history of hearing loss from 
exposure to loud engine noise in the U.S. Navy.  Records show 
that the veteran reported having two episodes of ear 
infections while in service and reported receiving treatment 
for bilateral purulent otorrhea.  Records also show the 
veteran reported that, for the last few years, he has noted 
high-pitched tinnitus in both ears, greater in his left ear 
than in his right ear.

An audiogram at this time revealed a bilateral mixed 20 to 
100 decibel hearing loss.  The examiner's impression was that 
the veteran's hearing loss exhibits a primarily sensorineural 
high frequency loss with a mild conductive component, and 
that these results are likely secondary to a combination of 
the following:  (1)  Prior otitis media infections; (2) noise 
exposure; (3) presbycusis; and (4) a combination of the 
above.


B.  Legal Analysis -  Defective Hearing, Right Ear

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Service medical records show that the veteran was found to 
have bilateral high-frequency hearing loss in September 1964 
at enlistment in the U.S. Navy.  Audiometric testing was not 
performed in conjunction with the veteran's medical 
examination for release from active duty in July 1968.  The 
absence of reported audiometric scores at separation does not 
preclude a grant of service connection for defective hearing.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   

The evidence shows that the veteran currently has defective 
hearing of the right ear that meets the criteria of 38 C.F.R. 
§ 3.385, and thus service connection is not precluded if his 
defective hearing of the right ear can be linked to service.  
Id.  

The veteran has stated that he was exposed to loud and 
excessive noise while working aboard ship in the U.S. Navy as 
a boilerman in the engine room.  Evidence in the claims 
folder shows that the veteran was aboard the U.S.S. Franklin 
D. Roosevelt (CVA-42) for nearly his entire period of active 
duty and that he completed a course in Boiler and Feed Water, 
Treatment.  Noise exposure is consistent with the 
circumstances, conditions, and hardships of active service 
aboard ship and of work in engine and boiler rooms.  
38 C.F.R. § 3.303.  The Board finds the veteran's statement 
of exposure to loud and excessive noise in service credible, 
in light of all evidence in the record.

In this case, the evidence shows that the veteran had 
defective hearing in his right ear on audiometric testing in 
1992, 1995, 1996, and 1998-long after military service.  
There are no reports of such tests between 1964 and 1992.  
Service medical records show treatment only for wax removal 
pertaining to the veteran's right ear.

The veteran underwent a VA ear disease examination in 
September 1998 and was found to have a bilateral mixed 20 to 
100 decibel hearing loss.  Records show that the veteran 
reported a history of prior ear infections and of noise 
exposure in service.  Based upon the history as reported by 
the veteran, it was the examiner's impression that the 
veteran's hearing loss is secondary to a combination of prior 
otitis media infections, noise exposure, and presbycusis.  
This medical evidence is plausible to link the veteran's 
current hearing loss to noise exposure in service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).
  
Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's defective hearing of his right ear is related, at 
least in part, to service.  Under the circumstances, the 
veteran prevails as to his claim for service connection for 
defective hearing of his right ear with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Legal Analysis - Tinnitus
 
In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy, 1 Vet. App. at 81.  The U.S. Court of 
Appeals for Veterans Claims has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim for service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony) ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The chronicity provisions of 38 C.F.R. 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  However, a 
claimant's statements will not support a finding of a well-
grounded claim where the assertions are inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As an example of the latter, a lay person's 
opinion cannot alone provide a foundation for a well-grounded 
claim when the opinion requires expert knowledge, such as the 
medical knowledge necessary to establish a causal link 
between a service-connected disability and another post-
service disability.  In addition, a medical statement that is 
speculative will not support a well grounded claim.  Franzen 
v. Brown, 9 Vet. App. 235 (1996); Johnson v. Brown, 9 Vet. 
App. 7 (1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In this case, service medical records are negative for the 
presence of tinnitus.  There were no complaints by the 
veteran in service of ringing in his ears.  Evidence in the 
claims folder shows that the veteran first complained of 
constant ringing in his ears in December 1995, many years 
after service.  At the VA examination in September 1998, the 
veteran reported having high-pitched ringing in his ears for 
the "past few years."  None of the medical records dates 
the onset of tinnitus or its symptoms earlier than December 
1995.

In this case, the Board finds no competent (medical) evidence 
linking the veteran's tinnitus to an incident of active 
service.  None of the examiners' reports in the claims folder 
states the cause or etiology of the veteran's tinnitus.  
Without such evidence, the veteran's claim for service 
connection for tinnitus is not plausible, and it is denied as 
not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for tinnitus at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical report with an 
opinion linking his tinnitus to an incident of service or to 
a service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).




ORDER

Service connection for defective hearing of the right ear is 
granted

The claim for service connection for tinnitus is denied as 
not well grounded.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


